id office uilc cca_2009091509000737 ---------- number release date from ------------------- sent tuesday date am to -------------------- cc ------------------- subject re aar day obj ltr issued nbap fpaa untimely notice sec_301 e - b and c provides that a proceeding is deemed to be ongoing until an fpaa is issued and the petition period has expired without a petition being filed petitioned the tefra proceeding is deemed to continue until a decision is entered and the appeal period has expired the proceeding has not concluded until the later of these two events if the fpaa is since the fpaa petition period has not expired the proceeding has not yet concluded consequently the partner will remain a party to the ongoing proceeding unless he elects out of the proceeding
